Title: [Town Officer, 1761–1765]
From: Adams, John
To: 


      Now become a Freeholder I attended the Town Meetings, as a Member, as I had usually attended them before, from a Boy as a Spectator. In March when I had no suspicion, I heard my name pronounced in a Nomination of Surveyors of Highways. I was very wroth, because I knew no better, but said Nothing. My Friend Dr. Savil came to me and told me, that he had nominated me to prevent me from being nominated as a Constable: for said the Doctor, they make it a rule to compell every Man to serve either as Constable or Surveyor, or to pay a fine. I said they might as well have chosen any Boy in School, for I knew nothing of the Business: but since they had chosen me, at a venture, I would accept it in the same manner and find out my Duty as I could. Accordingly I went to ploughing and ditching and blowing Rocks upon Penn’s Hill, and building an entire new Bridge of Stone below Dr. Millars and above Mr. Wibirts. The best Workmen in Town were employed in laying the foundation and placing the Bridge but the next Spring brought down a flood, that threw my Bridge all into Ruins. The Materials remained and were afterwards relaid in a more durable manner: and the blame fell upon the Workmen not upon me, for all agreed that I had executed my Office with impartiality, Diligence and Spirit.
      There had been a controversy in Town for many Years, concerning the mode of repairing the Roads. A Party had long struggled, to obtain a Vote that the High Ways should be repaired by a Tax, but never had been able to carry their point. The Roads were very bad, and much neglected, and I thought a Tax a more equitable Method and more likely to be effectual, and therefore joined this party in a public Speech, carried a Vote by a large Majority and was appointed to prepare a By Law to be enacted at the next Meeting. Upon Inquiry I found that Roxbury and after them Weymouth had adopted this Course: I procured a Copy of their Law and prepared a Plan for Braintree, as nearly as possible conformable to their Model, reported it to the Town and it was adopted by a great Majority. Under this Law the Roads have been repaired to this day, and the Effects of it are visible to every Eye.
      In 1763 or 1764, The Town voted to sell their Common Lands. This had been a Subject of Contention for many Years. The South Parish was zealous and the middle Parish much inclined to the Sale, the North Parish was against it. The Lands in their common Situation, appeared to me of very little Utility to the Public or to Individuals: Under the care of Proprietors when they should become private Property, they would probably be better managed And more productive. My Opinion was in favour of the Sale: The Town now adopted the Measure, appointed Mr. Niles, Mr. Bass and me, to survey the Lands, divide them into Lots to sell them by Auction and execute deeds of them in Behalf of the Town. This was no small Task. We procured our Surveyors and Chainmen and rambled with them over Rocks and Mountains and through Swamps and thicketts for three or four Weeks. Having made the Division and prepared the Plans, a day was appointed for the Vendue. We handled the Mallett ourselves as Vendue Masters and finished all the Sales in one Night: the Deeds were made out, the Bonds for the Money executed and the whole reported to the Town at the next Meeting. Of the original Purchasers I bought two Woodlotts in one of which is Hemlock Swamp and a Pasture in which is Rocky Run, and I should have bought much more, if the awfull Prospect of publick affairs had not discouraged me.
     